ORDER

PER CURIAM.
AND NOW, this 18th day of January, 2005, upon consideration of the Commonwealth of Pennsylvania’s Petition for Reconsideration and Oral Argument en banc and the Supplement to Application for Petition for Reconsideration and Oral Argument en banc, it is hereby ordered that the Petition for Reconsideration and Oral Argument en banc are DENIED.
It is further noted that in camera proceedings may be conducted if the trial *1263judge, in his discretion, considers them appropriate.
Justice CASTILLE files a Dissenting Statement in which Justice EAKIN joins.